Case 1:20-cv-01229-CFC-JLH Document 11-3 Filed 11/23/20 Page 1 of 7 PageID #: 270




                        Exhibit A
      Case 1:20-cv-01229-CFC-JLH Document 11-3 Filed 11/23/20 Page 2 of 7 PageID #: 271


                                                                                                               UltraSCALE+



 Zynq UltraScale+ MPSoC                              Industry’s First Heterogeneous Multiprocessor SoC
                                                     Zynq® UltraScale+™ All Programmable MPSoCs provide up to 5X system-
                                                     level performance-per-watt compared to the Zynq-7000 SoC family.
                                                     Zynq UltraScale+ devices combine a high-performance ARM®-based
                                                     multicore, multiprocessing system with ASIC-class programmable logic.
                                                     Dual- and quad-core application processor equipped devices deliver
                                                     maximum scalability, and are capable of offloading critical applications,
                                                     such as graphics and video pipelining, to dedicated processing blocks,
                                                     along with a full complement of integrated peripherals and connectivity
                                                     cores suitable for next-generation systems.

                                                     For the most compute intensive processing tasks, integrated
                                                     programmable logic offers up to 100X performance improvement over
                                                     processor-based implementations. The 16nm FinFET+ programmable
                                                     logic communicates with the processing system through 6,000
                                                     interconnects, enabling bandwidth that is not possible with multichip
                                                     solutions. Dramatic power savings are achieved through fine-grained
Target Markets                                       control of power domains and gated power islands. With specialized
                                                     processing elements for different workloads, Zynq UltraScale+ MPSoCs
• Aerospace & Defense
                                                     integrate the right engines for the right tasks for next-generation
• Automotive                                         embedded challenges.
• Data Center
• Wired Communications Infrastructure
• Wireless Infrastructure                            Application Optimized Single-Chip Solution
                                                     The Zynq UltraScale+ MPSoC family consists of three distinct variants,
                                                     providing flexibility across a broad spectrum of applications. Dual-core
Industry-leading Performance-per-Watt                application processor equipped (CG) devices are optimal for industrial
• Heterogeneous workload distribution                motor control and sensor fusion. Quad-core application processor
• Up to 5X performance-per-watt over Zynq-7000 SoC   equipped (EG) devices excel in wired and wireless infrastructure,
• Massive serial I/O and memory bandwidth            data center, and Aerospace and Defense applications. Video codec
                                                     equipped (EV) devices are ideal for multimedia, Automotive ADAS,
Greater Productivity in Software & Hardware          and surveillance applications. With multiple processor variants, a wide
                                                     range of connectivity options and programmable logic capacity, DSP
Development                                          architectural blocks, and on-chip memory, Zynq UltraScale+ MPSoC
• Familiar C/C++ development environment             devices offer the perfect single-chip platform for both cost-sensitive and
• Industry-standard tool and OS support              high-performance applications using industry-standard tools.
• Reference designs to quickly get up and running

                                                     Building on the Success of Xilinx’s UltraScale+ Portfolio
BOM Cost Reduction
                                                     Zynq UltraScale+ MPSoCs are part of the UltraScale+ portfolio that
• Unparalleled integration reduces device count
                                                     combines new memory as well as FinFET+ technology for best-in-
• All programmability for adaptability and reuse     class performance. To enable an even higher level of integration, the
• 21 different devices for varying design needs      UltraScale+ portfolio also includes a new IP interconnect optimization
                                                     technology, SmartConnect, for even greater system-wide performance,
                                                     power, and area advantages. Built upon Xilinx’s UltraScale™ architecture,
                                                     Zynq UltraScale+ devices provide package migration to future-proof
                                                     systems for derivative applications.

                                                                               Zynq UltraScale+ MPSoC Product Family

                                                                             CG Devices        EG Devices        EV Devices

                                                      Application          Dual-core ARM     Quad-core ARM     Quad-core ARM
                                                      Processing Unit       Cortex™-A53       Cortex-A53        Cortex-A53

                                                      Real-Time            Dual-core ARM     Dual-core ARM      Dual-core ARM
                                                      Processing Unit        Cortex-R5         Cortex-R5          Cortex-R5

                                                      Graphics
                                                      Processing Unit            -                ARM
                                                                                             Mali™-400 MP2
                                                                                                                    ARM
                                                                                                                Mali-400 MP2

                                                      Video Codec Unit           -                 -              Supports
                                                                                                                 H.264/H.265
    Case 1:20-cv-01229-CFC-JLH Document 11-3 Filed 11/23/20 Page 3 of 7 PageID #: 272




FEATURES OVERVIEW


Quad- or Dual-core ARM Cortex A53 Application Processing Unit           • ARMv8 64-bit architecture running up to 1.5GHz
The heart of Zynq UltraScale+ MPSoCs, with exceptional                  • Up to 2.7X performance-per-watt over dual-core ARM Cortex-A9
performance-per-watt                                                    • 2.3DMIPS/MHz performance
                                                                        • Hardware virtualization with terabyte memory access


Dual-core ARM Cortex-R5 Real-Time Processing Unit                       • ARMv7 32-bit architecture running up to 600MHz
Low-latency, deterministic engine ideal for real-time applications or   • 1.67DMIPS/MHz performance
APU offloading                                                          • Lock-step mode for high reliability, safety critical functions


ARM Mali-400 MP2 Graphics Processing Unit                               • Multicore 2D/3D acceleration at 667MHz
High-end graphics and video processing reduces APU workload and         • 1080p resolution graphics
power consumption                                                       • OpenGL ES 1.1 and 2.0 and OpenVG 1.0 and 1.1


Video Codec Unit                                                        • Supports H.265 (HEVC) / H.264 (AVC) standards
Ideal for 4K UltraHD multistream video encode and decode                • Capable of simultaneous encode and decode at 8Kx4K (15fps) or
                                                                          4Kx2K (60fps)


Dynamic Power Management                                                • Multiple power domains with granular gating control
Unprecedented power management unlocks full control and                 • Platform Management Unit for power, safety, and reliability
operational efficiency


High-Speed Connectivity                                                 • PCI Express® (PCIe) Gen3x16 and Gen4x8, MIPI D-PHY in FPGA logic
Integrated peripherals with key IP/protocol support                     • Processing system includes USB 3.0, SATA 3.1, PCIe Gen2,
                                                                          DisplayPort support for resolutions up to 4Kx2K (30fps)
                                                                        • 150G Interlaken and 100G Ethernet MAC cores in FPGA logic


Advanced Security, Safety, and Reliability                              • Configuration Security Unit for anti-tamper and lockdown
Dedicated engines for a secure and reliable platform                    • Support for 4096-bit RSA keys with SHA3 hash functions
                                                                        • Secure system boot with AES 256 decryption
                                                                        • Full ARM TrustZone support


Low-power 16nm FinFET+ FPGA Fabric from TSMC                            • Over 2X performance-per-watt over Zynq-7000 SoC fabric
Industry-leading process from the #1 service foundry delivers a step    • Scalable density from 100K to 1.1M system logic cells
function increase in performance-per-watt


Breakthrough Interconnect Bandwidth                                     • Twelve 128-bit high-performance AXI4 ports providing 6,000
Maximize hardware acceleration performance improvements                   interconnects between the processing system and programmable
                                                                          logic, nullifying multichip I/O limitations


Massive Memory Interface Bandwidth                                      • Integrated memory controller in processing system
Next-generation DDR and serial memory support, along with new           • DDR4 at up to 2666Mb/s in FPGA fabric
embedded RAM architecture                                               • UltraRAM to extend on-chip memory capabilities


Enhanced DSP Slices for Diverse Applications                            • Up to 6.3 TeraMACs of bandwidth at 891MHz operation
Enabling a massive jump in fixed- and floating-point performance        • Double-precision floating point using 30% fewer resources
                                                                        • Complex fixed-point arithmetic in half the resources


Massive I/O Bandwidth and Protocol-Optimized                            • High-density I/O optimized for cost, power, and target protocols
Optimized to reduce power versus Zynq-7000 SoC                          • High-performance serial I/O with 16G and 32.75G support
      Case 1:20-cv-01229-CFC-JLH Document 11-3 Filed 11/23/20 Page 4 of 7 PageID #: 273




Software and Ecosystem Features      Xilinx Offers Full, End-to-End, No-Charge Software and Tools Solutions


Open Source Operating Systems                                            • Linux – For general–purpose computing. Available as source code
Unlock the performance of the integrated APU, RPU, and                     on GitHub, within Xilinx PetaLinux, or as industry-standard
MicroBlaze™ soft processor core with familiar open source                  Yocto recipes
operating systems                                                        • FreeRTOS – Ideal for simple, high performance tasks
                                                                         • Bare-Metal – Best for high performance, low level applications
                                                                         • Google Android by Mentor Embedded – for feature-rich, user-
                                                                           friendly graphical applications


System Software                                                          • Xen Hypervisor – Enable multiple concurrent operating systems on
Configure and manage system activities between components to               the Cortex-A53 APU
enable the full potential of the Zynq UltraScale+ MPSoC                  • Xilinx OpenAMP – Communicate and manage independent
                                                                           processors and software stacks
                                                                         • ARM Trusted Firmware – Guarantee secure access and protect key
                                                                           system resources
                                                                         • Boot loaders – Manage system from power-on-reset with many
                                                                           advanced features including decryption and authentication


Development Environment                                                  • Xilinx Software Development Kit (SDK) tools – Manage the full
The right tools for software and hardware development on both the          development and debug cycle for multiprocessor designs
processing system and programmable logic                                 • System Performance Modeling and Analysis – Measure, analyze,
                                                                           and optimize your total system performance
                                                                         • SDSoC™ development environment – Compiles C/C++ applications
                                                                           into an optimized, fully functional Zynq UltraScale+ MPSoC system
                                                                         • Vivado® Design Suite – Implement hardware designs with RTL or
                                                                           High-Level Synthesis


QEMU Emulation Platform                                                  • Complete emulation platform of the Zynq UltraScale+ MPSoC for
Accelerate and scale embedded software development                         fast software development, architecture investigation, and design
                                                                           porting


Ecosystem Support                                                        • Multiple Real-Time Operating Systems – Build your real-time or
Ever expanding collection of software designed to improve                  safety-critical designs with Micrium uC/OS, Wind River VxWorks,
productivity and reduce product development resources                      Mentor Nucleus, LynxOS7
                                                                         • Hypervisors – Create complex, real-time, safety and security-
                                                                           critical system designs with the open source Xen Hypervisor, Sysgo
                                                                           PikeOS, Mentor Hypervisor, LynxSecure, Wind River Hypervisor
                                                                         • Ecosystem Tools – Debug, trace, and profile your complex
                                                                           heterogeneous multiprocessing system designs using
                                                                           industry-leading tools from partners such as ARM, Lauterbach,
                                                                           WindRiver, Yokogawa, and others
      Case 1:20-cv-01229-CFC-JLH Document 11-3 Filed 11/23/20 Page 5 of 7 PageID #: 274




Camera-based Advanced Driver Assistance Systems (ADAS)
Key UltraScale+ Portfolio Benefits:


       Existing
Existing          Infrastructure
         Infrastructure
               Existing Infrastructure
                Host
                HostController
                        Controller     Existing Infrastructure
                                                         Zynq-7000
                                                           Zynq-7000XA7Z020   XA7Z020                          Camera
                                                                                                                Camera
                ••Power  Management
                   Power Management                       •   Camera    Interfacing
                                                            • Camera Interfacing
     Network




                                          Host Controller                       Zynq-7000 XA7Z020
 CarNetwork




                ••In-vehicle
                   In-vehicleCommunication                ••Application
                              Communication• Power Management    ApplicationSoftware
                                                                             Software                              Camera
                                                                                • Camera Interfacing
                  (CAN,
                   (CAN,FlexRay,
                         FlexRay,...)
                                  ...)                    ••Hardware
                                                                 HardwareAcceleration
                                                                           Acceleration
                                      Car Network



                                           • In-vehicle Communication           • Application Software
                ••FS
                   FSSupport
                      Support                (CAN, FlexRay,••
                                                            ...)Functional
                                                                 FunctionalSafety
                                                                            Safety Features
                                                                                • Hardware
                                                                                    FeaturesAcceleration                    Solution
                                                                                                                            SolutionBenefits
                                                                                                                                     Benefits
Car




                                           • FS Support                         • Functional Safety Features                 Solution Benefits
                                                                                                               Camera
                                                                                                                Camera
                                                                                                                   Camera
                                                                                                                             System
                                                                                                                             System
                                                                                                                             System    Integration
                                                                                                                                        Integration
                                                                                                                                    Integration
                                                                                                                            333Chips
                                                                                                                               Chips
                                                                                                                                Chips [11Chip
                                                                                                                                     [[
                                                                                                                                      1 Chip
                                                                                                                                             Chip
                                                                                                                            System Performance
                                                                                                                            System
                                                                                                                            System Performance
                                                                                                                                  3XPerformance
                                                    Zynq UltraScale+ MPSoC Solution
                                                                         ™
                                                                                                                                     3X
      Zynq                                                                                                                            3X
      Zynq UltraScale+
              UltraScale+
Zynq UltraScale+             ™ MPSoC Solution
                 MPSoC SolutionMPSoC Solution        ™

                                                     Zynq UltraScale+ MPSoC
                                                                                                                                BOM Cost
                                                                                                                                  -10%
                                                                                                                   Camera
                                                     • Integrated Control
                                                                                                                                 BOM
                                                                                                                                 BOMCost
                                                                                                                                     Cost
                                      Car Network




                                                                                                                                Total -10%
                                                                                                                                      Power
                               Zynq
                               ZynqUltraScale+
                                      UltraScale+MPSoC
                                                     • Improved Power Management Functionality
                                                     MPSoC                                                     Camera               -10%
                                                                                                                                  -25%
                                                     • Camera Interface                                         Camera
                               ••Integrated
                                  IntegratedControl
                                             Control • Improved Processing Performance
     Network




                                                                                                                                 Total
                                                                                                                                  TotalPower
 CarNetwork




                               • Improved Power Management
                                                     • EnhancedFunctionality
                                                                 Functional Safety                                 Camera               Power
                                 • Improved Power Management Functionality                                                          -25%
                                ••Camera
                                   CameraInterface
                                          Interface                                                                                  -25%
                                ••Improved
                                   ImprovedProcessing
                                            ProcessingPerformance
                                                       Performance
Car




                                ••Enhanced
                                   Enhanced FunctionalSafety
                                           Functional  Safety                                                  Camera
                                                                                                                Camera



• Quad-core ARM Cortex-A53 for vision analytics, streaming, and automated metadata

• Dual-core ARM Cortex-R5 for real-time peripheral interfaces

• Advanced power management, power islands, and lock-step mode with real-time processing for functional safety

• Video encoder/decoder, supporting H.265/H.264 for display connectivity

• CAN2.0B and Gigabit Ethernet support for IEEE Std 1588 and AVB for in-vehicle communications
  Case 1:20-cv-01229-CFC-JLH Document 11-3 Filed 11/23/20 Page 6 of 7 PageID #: 275




Public Safety and Military Mobile Radios
Key UltraScale+ Portfolio Benefits:

Existing   Infrastructure
Existing Infrastructure
ExistingExisting  Infrastructure
           Infrastructure
                             NB TETRA/P25 Radio                             NB
  Power Management                 NB TETRA/P25
                             NB TETRA/P25    Radio Radio                    NB   NB
            Power Management
  PowerCircuits
        Management                CPU + DSP
                                          CPU + DSP                         RF
       Circuits Circuits          CPU + DSP                                 RF   RF

                          Zynq-7000 XC7Z035
                                Zynq-7000 XC7Z035                           WB   WB
                          Zynq-7000 XC7Z035                                 WB
    USB      USB
           Display                L2/L3 L2/L3          WidebandWideband
    USB               Display
           Display                L2/L3
                            Wireless  Wireless ProtocolWideband
                                     Protocol           Modem Modem
                            Wireless Protocol(PS)       Modem               RF   RF
                                   (PS)                  (PL)    (PL)       RF
                                   (PS)                  (PL)
    ARM Cortex-A9
              ARM Cortex-A9                                                            Solution Benefits
                                                                                           Solution Benefits
    ARM Cortex-A9                  Packet PacketWB LTEWB Radio
                                                           LTE Radio                   Solution Benefits
                                   Packet Processing
                                  Processing      WB LTE Radio                               System
                                                                                        System      Integration
                                                                                               Integration
                                  Processing
                                                                                       3System
                                                                                         Chips Integration
                                                                                           3 Chips
                                                                                                [ 1[    1 Chip
                                                                                                     Chip
                                                                                       3 Chips [ 1 Chip
                                                                                            System
                                                                                       System      Performance
                                                                                              Performance
                                                                                               4X 4X
                                                                                       System Performance
Zynq   Zynq UltraScale+
      UltraScale+    MPSoC  MPSoC Solution                                                     4X
                       Solution Solution
                                        ™
                              ™
Zynq UltraScale+
Zynq  UltraScale+MPSoC
                     MPSoC    ™
                                Solution                                                   BOMBOM
                                                                                               CostCost
                                                                                           BOM  -45%
                                                                                               Cost
         Zynq UltraScale+
   Zynq UltraScale+ MPSoC    MPSoC                                          NB   NB         -45%
                                                                                              -45%
   Zynq UltraScale+
            Dynamic
                    MPSoC
                     Security
                                                                            NB                   Total Power
                                                                                 RF        Total Power
    Dynamic PowerSecurity Processor                   NB TETRA/P25 Radio    RF             Total    -50%
                                                                                                 Power
    Dynamic
     Power Management Security
                     Processor               NB TETRA/P25   Radio R5 CPU
                                                       Dedicated            RF                -50%
                                 (A53 x 1) NB  Dedicated R5 Radio
                                                 TETRA/P25  CPU                               -50%
     Power
   Management        Processor
                      (A53 x 1)
   Management         (A53 x 1)                Dedicated R5 CPU                  WB
                                                                            WB
              USB      Display                L2/L3              Wideband   WB
   USB     Display                  L2/L3
                                        Wireless ProtocolWidebandModem
   USB                              L2/L3                                        RF
           Display           Wireless    (Dedicated R5) Wideband
                                       Protocol           Modem (PL)        RF
                             Wireless  Protocol
                               (Dedicated  R5)            Modem
                                                           (PL)             RF
                Application (Dedicated R5)                 (PL)
     Application Processor                   Packet          WB LTE Radio
     Application
     Processor (A53 x 3)           Packet Processing
     Processor                                      WB LTE Radio
      (A53 x 3)                    Packet
                                 Processing         WB LTE Radio
      (A53 x 3)                  Processing




• Platform Management Unit (PMU) to dynamically lower power, maximizing battery life

• Quad-core ARM Cortex-A53 to integrate application processing and radio modem

• Vivado HLS and SDx™ Design Environment for high-level (C/C++) waveform development

• W-Mux DSP48 for efficient complex filter implementation

• Processing System (PS) with varying Programmable Logic (PL) for radio scalability with maximum software reuse

• Dedicated configuration security unit (CSU) for security management
        Case 1:20-cv-01229-CFC-JLH Document 11-3 Filed 11/23/20 Page 7 of 7 PageID #: 276
Corporate Headquarters
Xilinx, Inc.
2100 Logic Drive
San Jose, CA 95124
USA
Tel: 408-559-7778
www.xilinx.com

Europe
Xilinx Europe
Bianconi Avenue
Citywest Business Campus
Saggart, County Dublin
Ireland
Tel: +353-1-464-0311
www.xilinx.com

Japan
Xilinx K.K.
Art Village Osaki Central Tower 4F
1-2-2 Osaki, Shinagawa-ku
Tokyo 141-0032 Japan
Tel: +81-3-6744-7777
japan.xilinx.com

Asia Pacific Pte. Ltd.
Xilinx Asia Pacific
5 Changi Business Park
Singapore 486040
Tel: +65-6407-3000
www.xilinx.com

India
Xilinx India Technology Services Pvt. Ltd.
Block A, B & C, 8th, 12th and 13th Floors,
Meenakshi Tech Park, Survey No. 39,
Gachibowli (V), Serilingampally (M),
Hyderabad – 500 084 India
Tel: +91-40-6721-4747
www.xilinx.com




                                             © Copyright 2016 Xilinx, Inc. Xilinx, the Xilinx logo, Artix, ISE, Kintex, Spartan, Virtex, Vivado, Zynq, and other designated brands
                                             included herein are trademarks of Xilinx in the United States and other countries. AMBA, AMBA Designer, ARM, ARM1176JZ-S,
                                             CoreSight, Cortex, and PrimeCell are trademarks of ARM in the EU and other countries. PCI, PCIe, and PCI Express are trademarks of
                                             PCI-SIG and are used under license. All other trademarks are the property of theirrespective owners.
                                             Printed in the U.S.A. PN 2460 WW062016
